TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00519-CV



                                     In re Trent Alvon Smith


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Trent Alvon Smith, an inmate, has filed a pro se petition for writ of

mandamus in this Court. See Tex. Gov’t Code § 22.221. In the petition, Smith asks this Court to

compel the presiding judge of the 126th Judicial District Court of Travis County to rule on five

motions, which he contends were properly filed with the District Clerk.1 We will deny the petition.

               Mandamus is an extraordinary remedy that issues only to correct a clear abuse of

discretion when there is no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004). When a motion is properly filed and pending before the trial court, the act

of considering and ruling on that motion is a ministerial act, and mandamus may issue to compel the

trial court to act. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).

However, a trial court is not required to consider a motion not called to its attention. In re Layton,

257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding). Thus, to obtain mandamus


       1
           According to Smith, the respondent has failed to rule on five properly filed motions—
“plaintiff’s objection to the defendant the 114th District Court’s plea to the jurisdiction”; “motion
of objection to the defendant the 114th District Court’s motion to transfer venue”; and three separate
motions for entry of default judgment.
relief compelling a trial court to rule on a properly filed motion, a relator must establish that the trial

court (1) had a legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) either

refused or failed to rule on the motion within a reasonable time. Id. at 795. Whether a reasonable

time for ruling has lapsed is dependent on the circumstances of each case. In re Blakeney, 254 S.W.3d
659, 662 (Tex. App.—Texarkana 2008, orig. proceeding)

                Moreover, the relator has the burden to provide the reviewing court with a record

sufficient to establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992); In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—San Antonio 2004, orig. proceeding);

see Tex. R. App. P. 52.7(a)(1) (requiring that relator file certified or sworn copy of every document

material to claim for relief). Here, Smith complains that the trial court has refused to rule on his

pending motions, and he has attached copies of the motions to his petition. However, Smith has not

provided this Court with file-stamped copies of his motions or any other documents showing that the

motions are actually pending. As a result, Smith has failed to demonstrate that his motions were

properly filed or, if properly filed, the date they were received by either the clerk’s office or the judge.

                Because Smith has failed to demonstrate his right to relief, the petition for writ of

mandamus is denied without prejudice.



                                                 __________________________________________

                                                 Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: September 12, 2013




                                                     2